Citation Nr: 1709913	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 30 percent for a fracture of the right mandible with temporomandibular joint dysfunction (TMJ).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to February 1971 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, the Board adjudicated the appeal.  At that time, the Veteran was in receipt of a 20 percent rating for his fracture of the right mandible with TMJ.  The Board granted a higher, 30 percent rating.  In the decision, the Board additionally considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the Veteran had been granted a TDIU effective February 3, 2010, and the record did not show unemployability prior to that date, the Board found Rice inapplicable.
 
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a September 2016 Memorandum Decision, the Court vacated the April 2015 Board decision to the extent that a rating higher than 30 percent for the Veteran's fracture of the right mandible with TMJ was denied, and remanded the matter to the Board.  The Court affirmed the portion of the Board's decision that did not consider entitlement to a TDIU prior to February 3, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2015 decision, the Board found that while the limitation of motion measurements specified under Diagnostic Code (DC) 9905 had not been met, a 30 percent evaluation was warranted under DC 9905 based on the pain and functional loss caused by the Veteran's right jaw disability.  In the September 2016 Memorandum Decision, the April 2015 decision was set aside to the extent that the Board did not explain on what basis the Veteran's pain and functional loss demonstrated entitlement to a 30 percent, but not a 40 percent, rating under DC 9905.

The Court pointed out that the current record does not contain medical evidence explicitly addressing the factors set forth in Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  The Court noted that a medical opinion may be required to address the disabling effects of symptoms such as pain, difficulty chewing, and jaw tremors and to explain that functional loss, to the extent possible, in terms of the degree of additional range of motion loss.  The Court stated that this evidence may be necessary in order to assign a schedular evaluation that accurately reflects the extent of the Veteran's overall functional loss.  

Considering the points raised by the Court, and the fact that the last pertinent VA examination was conducted in 2011, the Board finds that an updated VA examination should be provided prior to appellate adjudication.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran for a VA examination to ascertain the current severity of the service-connected fracture of the right mandible TMJ, in accordance with the applicable worksheet for rating the disorder.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

The examiner must specifically address the disabling effects of symptoms such as pain, difficulty chewing, and jaw tremors and explain that functional loss, to the extent possible, in terms of the degree of additional range of motion loss.

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

